                                                     1
                                                     2   A PROFESSIONAL CORPORATION
                                                         Stephen E. Horan, SBN 125241
                                                     3   Stephanie P. Foote, SBN 311548
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                     5   TEL: 916.929.1481
                                                         FAX: 916.927.3706
                                                     6
                                                         OFFICE OF THE COUNTY COUNSEL
                                                     7   COUNTY OF BUTTE
                                                         Bruce S. Alpert, SBN 75684
                                                     8   Brad J. Stephens, SBN 212246
                                                         25 County Center Drive, Suite 201
                                                     9   Oroville, CA 95965
                                                         TEL: 530.538.7621
                                                    10   FAX: 530.538.6891
                                                    11   Attorneys for Defendants, COUNTY OF BUTTE, MELODY GILES, DEIDRE NEDVED, and
                                                         SARAH CORNETT
                                                    12   Exempt From Filing Fees Pursuant to Government Code § 6103
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13                                    UNITED STATES DISTRICT COURT
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14                                   EASTERN DISTRICT OF CALIFORNIA
                                                                                                REDDING DIVISION
                                                    15
                                                    16   ELEANA GALLES, Individually, and as                 CASE NO. 2:18-cv-00298-TLN-DMC
                                                         Guardian Ad Litem for minor Plaintiff M.L.C.
                                                    17                                                       STIPULATED PROTECTIVE ORDER;
                                                                           Plaintiffs,                       ORDER
                                                    18
                                                    19   v.                                                  Butte County Juvenile Case No. 17DP00042

                                                    20   COUNTY OF BUTTE, MELODY GILES,                      Complaint Filed: 02/08/2018
                                                         DEIRDRE NEDVED, SARAH CORNETT,                      Amended Complaint: 04/09/2018
                                                    21
                                                         BRANDY NYBERG, DR. JAMES LOGAN,
                                                    22   PARADISE MEDICAL GROUP, INC., and
                                                         DOES 1- 10 inclusive,
                                                    23                 Defendants.
                                                    24
                                                                                                         /
                                                    25
                                                    26           IT IS HEREBY STIPULATED by and              between   Plaintiffs   ELEANA   GALLES,
                                                    27   Individually, and as Guardian Ad Litem for minor Plaintiff M.L.C., Defendants COUNTY OF
                                                    28   BUTTE, MELODY GILES, DEIRDRE NEDVED, SARAH CORNETT, and Defendants JAMES


                                                         {01920235.DOCX}                               1
                                                                               STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1   LOGAN and PARADISE MEDICAL GROUP, INC., by and thorough their respective counsel of
                                                     2   record, that in order to facilitate the exchange of information and documents which are subject to
                                                     3   confidentiality limitations based on Plaintiff M.L.C.’s right to privacy in his juvenile files.1 This
                                                     4   Order shall constitute a protective order pursuant to F.R.C.P. 26(c) and shall be enforceable as set
                                                     5   forth therein. The Parties stipulate as follows:
                                                     6          1. PURPOSES AND LIMITATIONS
                                                     7              On June 18, 2018, Plaintiffs’ Counsel filed a JV-570 Request for Disclosure of Juvenile Case
                                                     8   File for Plaintiff M.L.C.’s Juvenile Court File and his Department of Employment and Social
                                                     9   Services/Children’s Services Program File. On June 18, 2018, Defendants COUNTY OF BUTTE,
                                                    10   MELODY GILES, DEIRDRE NEDVED, and SARAH CORNETT filed an Objection to the Release
                                                    11   of Plaintiff M.L.C.’s Juvenile Case File. On September 5, 2018, the Butte County Juvenile Court
                                                    12   held a hearing in which Judge Barbara L. Roberts released the Department of Employment & Social
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   Services/Children’s Services Program File but denied the release of the Juvenile Court File. Judge
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   Roberts further ordered that the parties obtain the necessary protective order through the Eastern
                                                    15   District of California, which has jurisdiction over the relevant civil case, captioned above.
                                                    16              Disclosure and discovery activity in this action will potentially involve production of
                                                    17   confidential juvenile records for which special protection from public disclosure and from use for
                                                    18   any purpose other than prosecuting this litigation would be warranted. Accordingly, the parties
                                                    19   stipulate and the Court hereby issues the following Protective Order regarding production of
                                                    20   confidential records. The disclosed documents shall be used solely in connection with the civil case
                                                    21   Galles v County of Butte, et al., Case No. 2:18-cv-00298-TLN-DMC, in the United States District
                                                    22   Court Eastern District of California, and in the preparation and trial of the case, or any related
                                                    23   proceeding. The Parties do not waive any objections to the admissibly of the documents or portions
                                                    24   therefor in future proceedings in this case, including trial.
                                                    25   ///
                                                    26   ///
                                                    27   ///
                                                    28
                                                         1
                                                             Defendant Brandy Nyberg declined to stipulate to this protective order.

                                                         {01920235.DOCX}                                  2
                                                                                  STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1       2. DEFINITIONS
                                                     2            2.1 Party: any Party to this action, including all of its officers, directors, employees,
                                                     3   consultants, retained experts, and outside counsel (and their support staff).
                                                     4            2.2 Disclosure or Discovery Material: all items or information, regardless of the medium or
                                                     5   manner generated, stored or maintained (including, among other things, testimony, transcripts, or
                                                     6   tangible things) that are produced or generated in disclosures or responses to discovery by any Party
                                                     7   in this matter.
                                                     8            2.3 Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
                                                     9   Party.
                                                    10            2.4 Producing Party: a Party or non-party that produces Disclosure or Discovery Material in
                                                    11   this action.
                                                    12            2.5 Expert: a person with specialized knowledge or experience in a matter pertinent to the
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   consultant in this action and who is not a part or a current employee of a Party and who, at the time
                                                    15   of retention, is not anticipated to become an employee of a Party.
                                                    16       3. SCOPE
                                                    17            The protections conferred by this Stipulation and Order covers the Department of
                                                    18   Employment & Social Services/Children’s Services Program File, released by the Butte County
                                                    19   Juvenile Court. No copies or excerpts may be filed with the Court, except under seal.
                                                    20       4. DURATION
                                                    21            Even after the termination of this litigation, the confidentiality obligations imposed by this
                                                    22   Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
                                                    23   otherwise directs.
                                                    24       5. CHALLENGING CONFIDENTIALITY
                                                    25            5.1 Timing of Challenges. Unless a prompt challenge to the confidentiality of a disclosure
                                                    26   is necessary to avoid foreseeable substantial unfairness, unnecessary economic burdens, or a later
                                                    27   significant disruption or delay of the litigation, a Party does not waive its right to challenge
                                                    28   confidentiality by electing not to mount a challenge promptly after the information is disclosed.


                                                         {01920235.DOCX}                              3
                                                                              STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1           5.2 Meet and Confer. A Party that elects to initiate a challenge must do so in good faith and
                                                     2   must begin the process by conferring with counsel for the Producing Party. In conferring, the
                                                     3   challenging Party must explain the basis for its belief that confidentiality is not proper and must give
                                                     4   the Producing Party an opportunity to review the challenged material, to reconsider the
                                                     5   circumstances, and to explain the basis for confidentiality. A challenging Party may proceed to the
                                                     6   next stage of the challenge process only if it has engaged in this meet and confer process first.
                                                     7           5.3 Judicial Intervention. A Party that elects to press a challenge to confidentiality may file
                                                     8   and serve a motion under Civil Local Rule 230 (and in compliance with Civil Local Rule 141, if
                                                     9   applicable) that identifies the challenged material and sets forth in detail the basis for the challenge.
                                                    10   Each such motion must be accompanied by a competent declaration that affirms that the movant has
                                                    11   complied with the meet and confer requirements imposed in the preceding paragraph and that sets
                                                    12   forth with specificity the justification for challenge. The burden of persuasion in any such challenge
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   proceeding shall be on the Producing Party. Until the court rules on the challenge, all parties shall
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   continue to afford the material in question the level of protection to which it is entitled.
                                                    15       6. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
                                                    16           A Receiving Party shall use disclosed information only for prosecuting, defending, or
                                                    17   attempting to settle this litigation. The Department of Employment & Social Services/Children’s
                                                    18   Services Program File may be disclosed only to:
                                                    19           (a)       Dennis R. Ingols of the LAW OFFICE OF DENNIS R. INGOLS and associate
                                                    20   attorneys in his office, as counsel for Plaintiffs ELEANA GALLES, Individually, and as Guardian
                                                    21   Ad Litem for Minor, Plaintiff M.L.C, in the case enumerated above;
                                                    22           (b)       Nicholas J. Leonard and Steven M. McKinley of LOW MCKINLEY BALERIA &
                                                    23   SALENKO, LLP and attorneys in his office, as counsel for Defendants JAMES LOGAN and
                                                    24   PARADISE MEDICAL GROUP, INC., in the case enumerated above;
                                                    25           (c)       Stephen E. Horan and Stephanie P. Foote of PORTER SCOTT ATTORNEYS and
                                                    26   associate attorneys in their office, and Bruce Alpert and Brad Stephens of BUTTE COUNTY
                                                    27   COUNSEL and associate attorneys in their office, as counsel for Defendants COUNTY OF BUTTE,
                                                    28   MELODY GILES, DEIRDRE NEDVED, and SARAH CORNETT, in the case enumerated above;


                                                         {01920235.DOCX}                              4
                                                                              STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1            (d)      Paralegal, clerical, and secretarial personnel regularly employed by counsel referred
                                                     2   to in subparts (a)-(d) immediately above, including stenographic deposition reports or videographers
                                                     3   retained in connection with this action;
                                                     4            (e)      Court personnel, including stenographic reporters or videographers engaged in
                                                     5   proceedings as are necessarily incidental to the preparation for the trial in the civil action;
                                                     6            (f)      Any expert, consultant, or investigator retained in connection with this action;
                                                     7            (g)      The finder of facts at the time of trial, subject to the court’s rulings on in limine
                                                     8   motions and objections of counsel;
                                                     9            (h)      Witnesses during their depositions in this action; and
                                                    10            (i)      The parties in this action.
                                                    11            Attorneys who disclose such information to experts must instruct them not to disclose the
                                                    12   information to anybody. If a person is deposed, confidential information may be used subject to the
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   protective order. In such cases, the terms of the protective order will be put on the record and that
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   part of the transcript shall remain confidential until otherwise allowed by court order.
                                                    15            When the litigation has been terminated, a Receiving Party must comply with the provisions
                                                    16   of section 9 below (FINAL DISPOSITION). Information must be stored and maintained by a
                                                    17   Receiving Party at a location and in a secure manner that ensures that access is limited to the persons
                                                    18   authorized under this Order.
                                                    19         7. UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION
                                                    20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed information
                                                    21   covered by this Protective Order to any person or in any circumstance not authorized under this
                                                    22   Protective Order, the Receiving Party must immediately (a) notify in writing the Producing Party of
                                                    23   the unauthorized disclosures, (b) use its best efforts to retrieve all copies of the information, and (c)
                                                    24   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
                                                    25   Order.
                                                    26   ///
                                                    27   ///
                                                    28   ///


                                                         {01920235.DOCX}                               5
                                                                               STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1         8. FILING CONFIDENTIAL INFORMATION
                                                     2           Without written permission from the Producing Party or a court order secured after
                                                     3   appropriate notice to all interested persons, a Party may not file in the public record in this action
                                                     4   any information covered by this Order. A Party that seeks to file under seal any such information
                                                     5   must comply with Local Rule 141.
                                                     6         9. FINAL DISPOSITION
                                                     7           Unless otherwise ordered or agreed in writing by the Producing Party, within sixty (60) days
                                                     8   after the final termination of this action, defined as the dismissal or entry of judgment by the district
                                                     9   court, or if an appeal is filed, the disposition of the appeal, each Receiving Party must return all
                                                    10   information covered by this Order to the Producing Party. This includes all copies, abstracts,
                                                    11   compilations, summaries or any other form of reproducing or capturing any information covered by
                                                    12   this Order. With permission in writing from the Producing Party, the Receiving Party may destroy
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   some or all of the information instead of returning it. Whether the information is returned or
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   destroyed, the Receiving Party must submit a written certification to the Producing Party by the
                                                    15   sixty-day deadline that identifies the information that was returned or destroyed and that affirms that
                                                    16   the Receiving Party has not retained any copies, abstracts, compilations, summaries or other forms
                                                    17   of reproducing or capturing any of the information covered by this Order. Notwithstanding this
                                                    18   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, transcripts,
                                                    19   legal memoranda, correspondence or attorney work product.
                                                    20         10. MISCELLANEOUS
                                                    21           10.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
                                                    22   its modification by the Court in the future.
                                                    23           10.2 Right to Assert Other Objections. This Protective Order does not limit any right the
                                                    24   Parties have to object to disclosing or producing any information or item on any ground not
                                                    25   addressed in this Stipulated Protective Order. Similarly, this Protective Order does not limit the
                                                    26   Parties’ right to object on any ground to use in evidence any of the material covered by this
                                                    27   Protective Order.
                                                    28   ///


                                                         {01920235.DOCX}                             6
                                                                             STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                     1           10.3 Documents Deemed Confidential. Plaintiff M.L.C.’s Department of Employment &
                                                     2   Social Services, Children’s Services Division Program File, released by the Butte County Juvenile
                                                     3   Court on September 5, 2018.
                                                     4       IT IS SO STIPULATED.
                                                     5                                               Respectfully submitted,
                                                     6   Dated: ____________                         LAW OFFICE OF DENNIS R. INGOLS
                                                     7
                                                     8                                               By _____________________________
                                                                                                           Dennis R. Ingols
                                                     9
                                                                                                           Attorney for Plaintiffs
                                                    10                                                     ELEANA GALLES, Individually, and as
                                                                                                           Guardian Ad Litem for minor Plaintiff M.L.C.
                                                    11
                                                    12
                 350 University Avenue, Suite 200
                     Sacramento, CA 95825




                                                    13   Dated: ____________                         LOW MCKINLEY BALERIA & SALENKO, LLP
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                                                                     By _____________________________
                                                    15                                                     Nicholas Leonard
                                                                                                           Attorney for Defendants
                                                    16                                                     JAMES LOGAN, PARADISE MEDICAL
                                                    17                                                     GROUP, INC.

                                                    18
                                                         Dated: ____________                         PORTER SCOTT ATTORNEYS
                                                    19                                               A PROFESSIONAL CORPORATION
                                                    20
                                                    21                                               By _____________________________
                                                                                                           Stephen E. Horan
                                                    22                                                     Stephanie P. Foote
                                                    23                                                     Attorneys for Defendants
                                                                                                           COUNTY OF BUTTE,
                                                    24                                                     MELODY GILES, DEIRDRE NEDVED,
                                                                                                           SARA CORNETT
                                                    25
                                                    26
                                                    27
                                                    28


                                                         {01920235.DOCX}                           7
                                                                           STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                                         Dated: ____________                   BUTTE COUNTY COUNSEL
                                                     1
                                                     2                                         By _____________________________
                                                     3                                               Bruce Alpert
                                                                                                     Attorneys for Defendants
                                                     4                                               COUNTY OF BUTTE,
                                                     5                                               MELODY GILES, DEIRDRE NEDVED,
                                                                                                     SARA CORNETT
                                                     6
                                                     7
                                                                 IT IS SO ORDERED.
                                                     8
                                                     9
                                                    10
                                                         Dated: December 11, 2018
                                                    11                                             ____________________________________
                                                                                                   DENNIS M. COTA
                                                    12
                 350 University Avenue, Suite 200




                                                                                                   UNITED STATES MAGISTRATE JUDGE
                     Sacramento, CA 95825




                                                    13
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                         {01920235.DOCX}                           8
                                                                           STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
